Title: To James Madison from Joseph Chew, 6 November 1783
From: Chew, Joseph
To: Madison, James


My Dear Sir
New York 6th Novr. 1783
I find I omitted many things in my Letter of yesterday as I dare say I shall in this let me Request you in the first Place to let me hear from you on the Receipt of that Letter as soon as Possible direct for me to be Left at the Commissry Generals in the Next Place have the goodness to write to me in London and give me as particular Account as you [can?] of the Regulations that may be made with Respect to trade by Congress or any Particular State I Earnestly wish to know the situation of Trade in Virginia & the Demand for British Goods—of this I have wrote to my friend your Father. another matter be so kind as to give me your Opinion how I might Expect to be treated should [I?] Visit Virginia on Either the footing of seeing my friends or that of doing Business. if you could inform your self of these matters, and write me sometime Early in December or by the middle of that month it [would?] be of Essential service to me. in your first Letter Provided I Can Receive it in ten or 12 days from this date Pray be as Particular as you can as to our friends in that you write me to London let What you say be in General Terms for fear of a miscarriage I will not Trouble you further at Present than to Request when you see General Washington Present my Respects to him in a Particular manner, and to assure I am with the Greatest truth my Dear Sir your most Affectionate Kinsman &c
Jos Chew
upon second thoughts when you write the Letter to m[e] here direct it to be Left at the Post office to the care of John Foxcroft Esq. who in case I should go sooner than I Expect will forward it to me when you write to me in England direct for me
To be Left at the House of James Christee Esq. Pall Mall London
